t c summary opinion united_states tax_court herbert donald singer petitioner v commissioner of internal revenue respondent docket no 11554-o00s filed date herbert donald singer pro_se michael w berwind for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority ' all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties for and as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number after a concession by respondent ’ the issues remaining for decision are as follows whether petitioner engaged in his health wealth and healing ministry activity for profit within the meaning of sec_183 during each of the years in issue we hold that he did not whether petitioner is entitled to deductions for his health wealth and healing ministry activity for we hold that he is not whether petitioner is entitled to a deduction for charitable_contributions for in an amount greater than that conceded by respondent we hold that he is not whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations for each of the years in issue respondent concedes that petitioner is entitled to a deduction for charitable_contributions in in the amount of dollar_figure the extent if any to which this concession may have a tax effect will be determined by the parties in their rule computation see sec_63 we hold that he is adjustments relating to the taxable_portion of petitioner’s social_security_benefits miscellaneous_itemized_deductions and self-employment_tax are purely mechanical matters the resolution of which is dependent on our disposition of the disputed issues background some of the facts have been stipulated and they are so found petitioner resided in rancho mirage california at the time that his petition was filed with the court a petitioner and his background petitioner was born in date and he turned in petitioner is a former account executive stockbroker for b f hutton group inc petitioner retired from e f hutton sometime prior to in petitioner acquired the title of bishop from universal life church inc of modesto california a few years later in petitioner purportedly completed a non-secular course of study and became a lymphologist petitioner’s certificate from the international academy of lymphology recites in part that based on the united_states supreme court and federal district_court guidelines the right to teach and practice this non-secular science anywhere in the united_states comes from god and is protected by the constitution in the first amendment’s free exercise clause - b the health wealth and healing ministry activity during the years in issue petitioner was engaged in a self- proclaimed health wealth and healing ministry activity at trial petitioner described this activity as follows well people need to be understood in terms of the fact that they have a body they are a spirit a speaking spirit and they have a soul and if you don’t account for the totality of the individual then you really can’t do anything to be in a compassionate program with them to help them go from where they are to where they want to be but i have to be responsible for helping people in terms of health and in terms of creating wealth and that has to be done god’s way because if we don’t do things god’s way and we do them the world’s way we’re far behind what happens when we do it god’s way and so you have to help people to get a picture of why it is so urgently important to do things god’s way and not the world’s way and that puts you far above anybody that’s doing everything the world’s way and people have to understand that you can’t function in business unless you’re healthy and you certainly can’t make any money unless you’re willing to learn how to make money and my whole approach is based on that idea of helping people learn how to make money it would appear that the approach taken by petitioner in helping people learn how to make money was his sponsorship of or participation in a broad range of multilevel marketing programs at trial petitioner described several of these programs and the first business i got into in multi-level marketing was marketing electricity i paid dollar_figure for the worldwide rights for the los angeles---well the united_states rights and it all went down the drain they could never deliver electricity ' i was in one that i’m still in called life plus which has every disease known to mankind and what particular product in life plus to take for that the court so we take it then that just about anything and everything under the sun is part of your ministry petitioner no no the court no petitioner only the things that i’ve actually joined your honor and i gave you one of those set up-- as we understand them these multi-level marketing programs were essentially pyramid arrangements characterized by various tiers and chains of distributors each of whom was interested less in the selling of product and more in the recruiting of downline distributors see eg nissley v commissioner tcmemo_2000_178 for a description of the pyramid incentive system maintained by amway corp petitioner’s testimony occasioned the following colloguy the court you were going to be kind of like your own enron corporation petitioner well something like that anyone who came in anyone in the united_states was supposed to be under the people who originally got it started then they could never deliver electricity the court i mean let’s put it this way anything you get involved in becomes part of your ministry is that what you're telling us petitioner well if i sign up for a multi-level marketing situation then that’s part of what i am using in the overall picture to help people to make money c recordkeeping petitioner did not maintain a separate bank account for his health wealth and healing ministry activity rather he maintained a single checking account for all of his affairs of the hundreds of checks that he wrote during the years in issue petitioner categorized the vast majority including all of the checks written to grocery stores as unreimbursed employee_expenses indeed petitioner categorized only a couple of checks in the aggregate amount of dollar_figure as household expenses in this regard petitioner testified at trial that he lived with his mother who paid most if not all of his personal living_expenses thus for example petitioner testified i wasn’t buying any of the food my mother was buying it all and that i didn’t do any of my own shopping d financial track record of petitioner’s activity as of the date of trial petitioner had yet to make a profit in his health wealth and healing ministry activity br petitioner’s income_tax return petitioner filed a format u s individual_income_tax_return form 1040pc for listing his occupation as healing ministry on his return petitioner reported passive_income from several sources in the aggregate amount of approximately dollar_figure exclusive of tax-exempt_interest and social_security_benefits and he claimed certain losses including a business loss in the amount of dollar_figure from his health wealth and healing ministry activity petitioner reported a total_tax liability of dollar_figure on his return in support of his claimed business loss petitioner attached to his return a schedule c profit or loss from business for his health wealth and healing ministry activity petitioner reported no income on his schedule c in contrast petitioner claimed expenses in the aggregate amount of dollar_figure consisting of the following car expenses dollar_figure legal professional services big_number supplies big_number meals and entertainment other expenses business storage rental dollar_figure postage printing copies professional publications books tapes seminars big_number telephone big_number total expenses big_number according to petitioner the deduction for business storage rental represented monthly rent of dollar_figure paid to his mother for a dwelling_unit used to store his ozone machines wigglers oriental heat type things and other product and material for his health wealth and healing ministry activity --- - ff petitioner’s income_tax return petitioner filed a u s individual_income_tax_return form_1040 for listing his occupation as healing ministry on his return petitioner reported passive_income from several sources in the aggregate amount of approximately dollar_figure exclusive of tax-exempt_interest and social_security_benefits and he claimed certain losses including a business loss in the amount of dollar_figure for his health wealth and healing ministry activity petitioner reported a total_tax liability of dollar_figure on his return in support of his claimed business loss petitioner attached to his return a schedule c profit or loss from business for his health wealth and healing ministry activity on his schedule c petitioner reported gross_receipts gross_profit and gross_income all in the amount of dollar_figure in contrast petitioner claimed expenses in the aggregate amount of dollar_figure consisting of the following advertising dollar_figure car expenses big_number legal professional services big_number supplies big_number meals and entertainment other expenses business storage rental dollar_figure network fee big_number network fee postage printing copies professional publications books tapes seminars big_number secretarial services telephone big_number total expenses big_number according to petitioner and as on his prior year’s return the deduction for business storage rental represented monthly rent paid to his mother for a dwelling_unit used to store product and material for his health wealth and healing ministry activity in computing taxable_income on his return petitioner itemized his deductions using schedule a among the various deductions claimed petitioner listed gifts to charity as follows gifts by cash or check dollar_figure other than by cash or check big_number carryover from prior year big_number petitioner claimed a deduction in the amount of dollar_figure consisting of one-half of his reported adjusted_gross_income of dollar_figure and claimed dollar_figure as a carryover to the following taxable_year in support of his claim of gifts to charity other than by -- - cash or check petitioner attached to his return form_8283 noncash charitable_contributions on that form petitioner identified united cancer research society of palm springs california as the donee and described the donated property as clothing furniture books misc having a cost or adjusted_basis of dollar_figure g the notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner’s health wealth and healing ministry activity was not an activity engaged in for profit respondent also determined that petitioner failed to substantiate the expenses claimed on his schedule c for and that such expenses were personal and not ordinary and necessary business_expenses in addition respondent determined that petitioner is not entitled to a deduction for for charitable_contributions however at trial respondent conceded that petitioner was entitled to a dollar_figure deduction for that year finally respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations for each year on a schedule a for petitioner also claimed noncash gifts to united cancer research society describing the donated property as clothing books housewares tv misc having a cost or adjusted_basis of dollar_figure petitioner also claimed on his schedule a a carryover of charitable_contributions from prior year in the amount of dollar_figure discussion a activity_not_engaged_in_for_profit under sec_183 under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowable except to the extent provided by sec_183 in essence sec_183 allows deductions to the extent of gross_income derived from such activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or only if the taxpayer 1s engaged in the activity with the actual and honest objective of making a profit 90_tc_74 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide see 91_tc_371 85_tc_557 whether the requisite profit objective exists is determined by evaluating all surrounding facts and circumstances 94_tc_41 sec_1_183-2 income -- tax regs greater weight is given to objective facts than to taxpayers’ self-serving statements of intent 68_f3d_868 cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs taxpayers bear the burden of proving that they engaged in the activity with the objective of making a profit rule a 503_us_79 290_us_111 based on all of the facts and circumstances of this case we are not convinced that petitioner engaged in his health wealth and healing ministry activity for profit indeed we are not convinced that petitioner’s activity was much more than a strategy that was designed generally to lower if not to virtually eliminate petitioner’s federal_income_tax liability by converting personal living_expenses into deductible business applicable to court proceedings arising in connection with examinations commencing after date sec_7491 a generally places on the commissioner the burden_of_proof with respect to factual issues relevant to ascertaining the taxpayer’s liability for income_tax see internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a c 112_stat_685 however sec_7491 only applies if inter alia the taxpayer first introduces credible_evidence with respect to such factual issues 116_tc_438 we do not regard petitioner’s conclusory self-serving and sometimes fantastical statements as credible_evidence within the meaning of sec_7491 see 87_tc_74 see also sykes v commissioner tcmemo_2001_169 accordingly we decide the issue before us without regard to the general burden-shifting rule_of sec_7491 expenses at best petitioner’s activity was a fanciful attempt not grounded in reality to reach some promised land accordingly we hold that petitioner did not engage in his health wealth and healing ministry activity for profit within the meaning of sec_183 in either of the years in issue ’ b schedule c deductions although petitioner did not report any income from his health wealth and healing ministry activity in he did report dollar_figure from such activity in this is relevant because even if an activity is not engaged in for profit sec_183 allows deductions to the extent of gross_income of course deductions must still be substantiated see generally sec_162 sec_274 65_tc_87 affd per curiam 540_f2d_821 5th cir in this regard respondent contends that petitioner failed to substantiate any deductions at trial petitioner introduced no substantiation that would satisfy the stringent recordkeeping requirements of section z274 d see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date ’ our holding also serves to absolve petitioner from liability for self-employment_tax for see sec_1402 and c and to deny him any deduction under sec_164 for that year moreover petitioner’s monthly checking account statements in and of themselves do not constitute adequate substantiation for purposes of the general recordkeeping requirements of sec_162 and sec_212 see generally sec_6001 and sec income_tax regs requiring a taxpayer to maintain records sufficient to enable the commissioner to determine the taxpayer’s correct_tax liability we recognize that under certain circumstances the court may estimate the amount of a deductible expense and allow the deduction to that extent see 39_f2d_540 2d cir however in order to estimate the amount of an expense we must have some basis upon which an estimate may be made see 85_tc_731 without such a basis any allowance would amount to unguided largesse see 245_f2d_559 5th cir in the present case we need not decide whether it is appropriate to exercise our discretion under the cohan rationale because the maximum deduction to which petitioner might be entitled under sec_183 for ie dollar_figure would have no tax effect this is the case because petitioner’s health wealth and healing ministry activity was not engaged in for profit thus any sec_183 deductions would not be allowable from gross_income but rather it would only be allowable from adjusted_gross_income as miscellaneous itemized - - deductions see sec_62 see also sec_67 a imposing a percent floor on miscellaneous_itemized_deductions and for petitioner’s allowable itemized_deductions including potentially dollar_figure of sec_183 deductions do not exceed the standard_deduction for that year see sec_63 see also infra subdivision c regarding charitable_contributions deductions cc charitable_contribution deductions respondent disallowed petitioner’s deduction for charitable_contributions for however at trial respondent conceded that petitioner is entitled to a deduction in the amount of dollar_figure petitioner bears the burden of proving that he is entitled to a deduction in a greater amount at trial petitioner failed to introduce any persuasive evidence that would substantiate the making of charitable_contributions in an amount greater than that conceded by respondent see 116_tc_438 jennings v commissioner tcmemo_2000_366 affd as previously noted sec_7491 as a general_rule places on the commissioner the burden_of_proof with respect to factual issues relevant to ascertaining the taxpayer’s liability for income_tax however this burden-shifting rule applies only if inter alia the taxpayer has complied with substantiation requirements and has maintained all required records sec_7491 a a and b see higbee v commissioner 116t c sykes v commissioner tcmemo_2001_169 because petitioner did not comply with sec_7491 a and b we decide the issue before us without regard to the general burden- shifting rule_of sec_7491 -- - fed appx 6th cir sec_170 sec_1_170a-13 income_tax regs see also 39_tc_1 not every payment to an organization which qualifies as a charity is a charitable_contribution saba v commissioner tcmemo_1980_199 arceneaux v commissioner tcmemo_1977_363 nelson v commissioner tcmemo_1974_239 in particular petitioner introduced no meaningful evidence that would substantiate the making of noncash charitable_contributions in any amount ’ nor did petitioner introduce any evidence whatsoever that would substantiate a charitable_contribution carryover from a prior taxable_year s the law is clear the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct wilkinson v commissioner supra roberts v commissioner supra see 28_tc_1034 a at trial the only evidence introduced by petitioner regarding purported noncash contributions was a by 5-inch printed card from united cancer research society that appears to be designed principally to explain to prospective donors why their discards cannot be accepted for donation eg articles require too much repair or driver unable to determine what is to go in any event the card is undated and bears no indication what property may have been offered for donation taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir d accuracy-related_penalty finally we consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and any failure to keep adegquate books_and_records or to substantiate items properly and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b income_tax regs petitioner bears the burden of proving that the negligence_penalty is inapplicable see rule a indopco inc v commissioner u s pincite welch v helvering u s pincite ' applicable to court proceedings arising in connection with examinations commencing after date sec_7491 c places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty see rra sec a c 112_stat_726 we hold that respondent continued -- - at trial petitioner argued that there’s nothing in the irs code that says that taxes are anything but voluntary apparently in petitioner’s view respondent should be satisfied with what petitioner has previously reported as his tax_liability on his returns and should not be dunning him for anything more the short answer to petitioner’s argument is that it is wrong it is frivolous and it deserves no further discussion see 737_f2d_1417 5th cir see also 848_f2d_1007 9th cir rejecting taxpayer's claim that paying taxes is voluntary affg tcmemo_1987_225 784_f2d_1006 9th cir same bland-barclay v commissioner tcmemo_2002_20 this court and federal courts across the nation have repeatedly rejected the argument that reporting and paying income taxes is strictly voluntary at trial petitioner also professed to rely on various consultants who advised him that there is no section in the internal_revenue_code that makes a taxpayer liable for the federal_income_tax under some circumstances a taxpayer may avoid liability for 1’ continued satisfied the burden of production with respect to petitioner’s liability for the accuracy-related_penalty under sec_6662 and b see 583_f2d_1088 9th cir the negligence_penalty may be justified if the taxpayer fails to maintain adequate_records affg tcmemo_1975_293 92_tc_899 same negligence if reasonable reliance on a competent professional adviser is shown see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 however in order for a taxpayer's reliance to be reasonable the taxpayer must show inter alia that the adviser was a competent individual and that the taxpayer actually relied in good_faith on the advice e g tietig v commissioner tcmemo_2001_190 on appeal cir date in the present case petitioner has failed to show either that his consultants were competent professionals or that he relied on their advice in good_faith rather it is clear that the advice rendered was nothing more than the type of tax_protester rhetoric that has long been held to be frivolous and groundless e g 80_tc_1111 rejecting taxpayer's argument that he is not a person liable for tax ebert v commissioner tcmemo_1991_629 rejecting taxpayer's argument that there is no section of the internal_revenue_code making a taxpayer liable for tax affd without published opinion 986_f2d_1427 10th cir further we are not convinced that petitioner relied on this advice in good_faith see 58_tc_560 continued - - in view of the foregoing we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 for each of the years in issue eb conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as respondent’s concession see supra note decision will be entered under rule continued distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life kropp v commissioner tcmemo_2000_148 as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe
